IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30215
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANK H. BETHLEY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        (98-CR-159-ALL-C)
                      --------------------
                         August 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Frank H. Bethley appeals his sentence,

specifically complaining of a two-level upward departure in his

offense level based on two arrests for which he was not convicted.

We previously vacated Bethley’s sentence and remanded the case for

resentencing, holding that the departure was improper because the

district court failed to find Bethley guilty of the unadjudicated

offenses by a preponderance of the evidence.      United States v.

Bethley, No. 99-30546 (5th Cir. Oct. 17, 2000).     On remand, the

district court reimposed the same upward departure after finding by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
a preponderance of the evidence that Bethley had committed the

offenses.       On appeal, Bethley asserts that the district court

relied   on    an   improper   basis   to    depart   from    the   applicable

Sentencing Guideline range because it relied only on the pre-

sentence      report   (PSR)   to   determine   the   facts    regarding   the

underlying offenses.      Generally, a PSR bears sufficient indicia of

reliability to be considered as evidence at sentencing.                 United

States v. Alford, 142 F.3d 825, 831-32 (5th Cir. 1998).               We have

never stated that the report cannot be used for determining the

guilt of an individual who was arrested but not convicted.                 See

United States v. Cantu-Dominguez, 898 F.2d 968, 970-71 (5th Cir.

1990).

     Bethley also contends that the district court improperly

concluded that the charges were dismissed after he pleaded guilty

to an offense in federal court, because he actually was convicted

by a jury of the federal charges.          Bethley failed to object to this

factual finding in the district court, so we review it for plain

error.   United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc). Bethley cannot show that any error by the district

court in its determination of the disposition of the prior federal

proceeding affected his substantial rights.           The sentence imposed

by the district court is

AFFIRMED.




                                       2